Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed May 10, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) and 35 U.S.C. 103 rejections of claims 1-20 has been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider claim 1, the most relevant prior art of record, DeChant et al. (US 2019/0114481 A1) in view of Lindores (US 2012/0101634 A1), fails to specifically show, disclose, or suggest output a probability of the at least one biological stress for each of the set of intersection points in the training raster images as a trained learning engine output; determine a probability of disease based on the set of detected parameters in the agricultural raster data cube for each pixel location and the probability of the at least one biological stress for each of the set of intersection points in the trained learning engine output, and output a proposed treatment raster specifying an amount of at least one of the treatments for at least some of the pixel locations.
DeChant et al. show and disclose a system for optimizing the application of one or more treatments to an agricultural area (reduced pesticide use through targeted application across a variety of different living organisms (plant, animal, human) and condition/disease categories [paragraph 38]), the system comprising: a learning engine comprising instructions that, when implemented by a processor operably coupled to memory, cause the processor to: receive a plurality of training raster images having a plurality of pixels, the plurality of training raster images including a set of parameters corresponding to a set of intersection points of each training raster image at each relative pixel location, learn a relationship between the set of parameters and at least one biological stress (In each image, lesions were annotated by one of two human experts, as denoted in the annotation files; Annotators drew a line down the main axis of each lesion visible in the image, stretching down the entire length of the lesion.  If a lesion appeared bent or curved from the camera's perspective, two or more intersecting annotation lines were drawn to form an angle or arc as needed; training image data may be broken up into small segments, such as segments of, for example, 224 by 224 pixels; an image 106 may be annotated by a trainer to identify regions with NLB lesions, and further identify or define a lesion axis; a lesion axis may be determined based on automatic filtering/processing procedures to identify structures that are similar to lesion shapes (e.g., identifying contours of candidate lesions and determining if their morphology is substantially close to, in a mathematical sense, to typical contours of an actual lesion) [paragraphs 12, 42-46, 71]), and output a probability of the at least one 

DeChant et al., as modified by Lindores, however, lack the claimed features of output a probability of the at least one biological stress for each of the set of intersection points in the training raster images as a trained learning engine output; and the probability of the at least one biological stress for each of the set of intersection points in the trained learning engine output, therefore these limitations, in conjunction with the other limitations recited in claim 1, are novel and unobvious over the combination of DeChant et al. and Lindores.
Consider claim 11, the most relevant prior art of record, DeChant et al. (US 2019/0114481 A1) in view of Bedoya et al. (US 2016/0066234 A1), and in further view of  Lindores (US 2012/0101634 A1), fails to specifically show, disclose, or suggest  training a machine learning network with a plurality of training raster images each having a plurality of pixels, the plurality of training raster images including a set of parameters corresponding to a set of intersection points of each training raster image at each relative pixel location; training the machine learning network with a plurality of known diseases, including learning a relationship between the set of parameters and at least one biological stress, and output a probability of the at least one biological stress for each of the set of intersection points in the training raster images as a trained machine learning network output; determining a probability of disease for each pixel location in the agricultural raster data cube based on the set of detected parameters and the probability of the at least one biological stress for each of the set of intersection points in the trained machine learning network output, and outputting a proposed treatment raster specifying an amount of treatment material for each pixel in a precision applicator format .
DeChant et al. show and disclose a method for optimizing the application of one or more treatments to an agricultural area (reduced pesticide use through targeted application across a variety of different living organisms (plant, animal, human) and condition/disease categories [paragraph 38]), the system comprising: training a machine learning network with a plurality of training raster images having a plurality of pixels (In each image, lesions were annotated by one of two human experts, as denoted in the annotation files; Annotators drew a line down the main axis of each lesion visible in the image, stretching down the entire length of the lesion.  If a lesion appeared bent or curved from the camera's perspective, two or more intersecting annotation lines were drawn to form an angle or arc as needed; training image data may be broken up into small segments, such as segments of, for example, 224 by 224 pixels; an image 106 may be annotated by a trainer to identify regions with NLB lesions, and further identify or define a lesion axis; a lesion axis may be determined based on automatic filtering/processing procedures to identify structures that are similar to lesion shapes (e.g., identifying contours of candidate lesions and determining if their morphology is substantially close to, in a mathematical sense, to typical contours of an actual lesion) [paragraphs 12, 42-46, 71]); determining a probability of disease for each pixel location in the agricultural raster data cube based on the set of detected parameters (a convolutional neural network (CNN) configuration 300 that may be used to perform pattern characteristic detection (e.g., to detect presence of crop diseases in crops based on images of the crops); the CNN configuration 300 includes a first convolution layer 310 comprising, for example, 64 filters; an input image 302 activates the set of 64 filters in the convolutional layer 310, with each filter associated with a given weight-describing parameters; the other neural network device (which may be similar to the neural network 132 of FIG. 1) may be trained to recognize, based on multiple output matrices it receives as input from the multiple neural networks of the earlier stage (such as the neural networks 112 of FIG. 1, or some other intermediate neural network device(s)), whether the specimen for which the sensor data was acquired has the pattern characteristic (abnormality) the system is configured to detect or recognize [paragraphs 50-56]).
Bedoya et al. show and disclose training the machine learning network with a plurality of known diseases (the server is programmed to gather training images for each of a group of predetermined diseases [abstract, paragraphs 132]).
Lindores shows and discloses a method for optimizing the application of one or more treatments to an agricultural area (a method of ensuring crop treatment compatibility crop treatment information is received [abstract]); capturing a plurality of raster images using one or more image capture devices; providing a plurality of raster images based on one or more remote sensing devices; storing the plurality of raster images as an agricultural raster data cube in a data cube storage (aerial data is obtained; obtained aerial data represents relative measurements of an agricultural metric in a particular geographic area; ground-based data is obtained; obtained ground-based data represents absolute measurements of the agricultural metric within the geographic area; ground-based data may be obtained from a ground based reporting agent 710 which is coupled with a ground-based source (e.g., mobile device 701, vehicle monitor 702, fixed asset 703, and/or PC 704) [paragraphs 42, 82-89]); the agricultural raster data cube including a set of detected parameters corresponding to the intersection points of the plurality of raster images at each relative pixel location (the ground-based data is used to calibrate the aerial data, thereby synthesizing absolute measurements of the agricultural metric in parts of the geographic area from the aerial data; ground-based data which is used overlaps with a portion of the aerial data and the delta between overlapping portions can be used to determine the bias of the aerial data and thus calibrate all of the aerial data; once calibrated, the synthesized absolute measurements are stored in a database with along with the ground-based data; filtering data collected across the wide geographic area based on attributes common with those of a particular agricultural field in order to generate a report relevant to the particular agricultural field; for example the synthesized absolute measurements may be for a particular field, and one or more parameters associated with the particular field or another field may be utilized to filter and aggregate relevant data (which shares one or more of these parameters) from various other, different agricultural fields across the wide geographic area represented by data stored in database 429 [paragraphs 82-89]); and outputting a proposed treatment raster specifying an amount of treatment material for each pixel in a precision applicator format (combining data representing the ground-based and synthesized absolute measurements with additional spatial agricultural data to generate a prescription for the application of chemicals to an agricultural field [paragraphs 82-89]).
DeChant et al. and Bedoya et al., as modified by Lindores, however, lack the claimed features of the plurality of training raster images including a set of parameters corresponding to a set of intersection points of each training raster image at each relative pixel location; and output a probability of the at least one biological stress for each of the set of intersection points in the training raster images as a trained machine learning network output, therefore these limitations, in conjunction with the other limitations recited in claim 11, are novel and unobvious over the combination of DeChant et al., Bedoya et al. and Lindores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641